NOT DESIGNATED FOR PUBLICATION

                                              No. 124,451

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                     B.R.M., A Minor Child,
                                 By and Through Her Next Friend,

                                                R.D.M.,
                                               Appellees,

                                                    v.

                                                M.B.W.,
                                               Appellant.


                                   MEMORANDUM OPINION


         Appeal from Rawlins District Court; KEVIN BERENS, judge. Opinion filed April 15, 2022.
Affirmed.


         Michael P. Whalen, of Law Office of Michael P. Whalen, of Wichita, for appellant.


         Todd R. Stramel, of Stramel Law Firm, P.A., of Colby, for appellees.


Before MALONE, P.J., ATCHESON and WARNER, JJ.


         PER CURIAM: M.B.W., the mother of B.R.M, appeals the decision of the Rawlins
County District Court changing primary residential custody of the child from her to
R.D.M., the child's father. The evidence shows both parents love their daughter and each
has capably parented her. We review a district court's child custody ruling for abuse of
discretion. Given that especially deferential standard and the lack of anything in the
record patently rendering one parent markedly superior to the other, we affirm the district
court.
                                                    1
       M.B.W. and R.D.M. never married. They lived together for several years
surrounding B.R.M.'s birth in 2015. Paternity was never disputed. The couple separated
in 2018, and they informally shared custody and parenting of B.R.M. When R.D.M
entered a master's degree program at a small college in Iowa in 2019, he petitioned the
district court for a finding of paternity and approval of a parenting plan. The district court
entered a parenting plan granting M.B.W. primary residential custody of B.R.M. with
R.D.M. having substantial visitation, particularly in the summer. R.D.M agreed to the
plan because he was single and in a graduate program at a college in Iowa—a
circumstance he concluded did not fit well with full-time parenting of a young child.


       When R.D.M. anticipated completing his studies, accepted a job as an assistant
football coach at a small Iowa college, and was about to be married, he filed a motion in
early 2021 for primary residential custody of B.R.M. M.B.W. opposed the request. By
that time, M.B.W. had become a commissioned law enforcement officer with the Garden
City Police Department and had a second child—B.R.M's half-brother. Although M.B.W.
was single and her work schedule with the department fluctuated, she parented both
children with primary assistance from her own mother as a caregiver and sometimes from
her grandmother.


       The district court held a one-day evidentiary hearing on the motion in July 2021
and promptly entered an order granting primary residential custody of B.R.M. to R.D.M
with a visitation schedule for M.B.W. M.B.W. has appealed.


       The best interests of the child control in matters of custody and parenting time.
K.S.A. 2020 Supp. 23-3201; Harrison v. Tauheed, 292 Kan. 663, 672, 256 P.3d 851
(2011). The party seeking a change in custody, here R.D.M., bears the burden of
persuasion in the district court. See Simmons v. Simmons, 223 Kan. 639, 642, 576 P.2d
589 (1978); In re Marriage of Fireoved, No. 120,893, 2019 WL 5474302, at *2 (Kan.
App. 2019) (unpublished opinion). District courts act in their sound judicial discretion in

                                              2
making those determinations. In re Marriage of Rayman, 273 Kan. 996, 999, 47 P.3d 413
(2002).


       We, in turn, review child custody orders for an abuse of that discretion. A district
court exceeds that exceptionally broad authority if it rules in a way no reasonable judicial
officer would under the circumstances, if it ignores controlling facts or relies on unproven
factual representations, or if it acts outside the legal framework appropriate to the issue.
See Biglow v. Eidenberg, 308 Kan 873, 893, 424 P.3d 515 (2018); Northern Natural Gas
Co. v. ONEOK Field Services Co., 296 Kan. 906, 935, 296 P.3d 1106 (2013).


       Under K.S.A. 2020 Supp. 23-3203(a), the district court is to consider "all relevant
factors" in assessing the best interests of a child. The statute identifies 18 factors that may
be of relevance to child custody determinations. Not all of those factors apply in a given
case, and some seldom do. Here, the district court recognized that statutory framework
and identified and discussed the factors it considered relevant. A district court need not
serially address each of the statutory factors when entering an order on primary
residential custody. See In re Marriage of Hodges, No. 113,884, 2015 WL 9591381, at
*4-5 (Kan. App. 2015) (unpublished opinion). A district court, likewise, need not
catalogue or comment on all of the testimony and other evidence presented during a
hearing. See Hildenbrand v. Avignon Villa Homes Community Association, Inc., No.
120,245, 2021 WL 137339, at *8 (Kan. App. 2021) (unpublished opinion); Peralta-Diaz
v. Ortega, No. 120,291, 2020 WL 593938, at *8 (Kan. App.) (unpublished opinion), rev.
denied 311 Kan. 1046 (2020).


       We have reviewed the district court's written ruling in light of the trial record and
the points R.D.M. and M.B.W. have made in their respective appellate briefs. We do not
recite the evidence in detail. The parties are fully aware of those details, and no good
purpose would be served with such an extended narrative. We can and do say that the


                                              3
parental ledger for each of them has plusses and minuses and, side-by-side, those ledgers
qualitatively are more alike than they are different.


       Most significantly, as we have already said, the district court recognized that both
R.D.M. and M.B.W. loved their daughter and were able to competently provide parental
care and guidance to her. Each of them had immediate and capable support in carrying
out their parental duties. R.D.M's job entailed typical work hours, except during football
season when he would be expected to travel overnight to his team's away games. By the
time of the hearing, R.D.M. had married, and his wife, who worked as a paraprofessional
at a local school and anticipated receiving her college degree in a few months, often
looked after B.R.M. M.B.W. worked a more irregular schedule but had an established
support network, including her own mother and other relatives. Both sets of B.R.M.'s
grandparents lived in western Kansas.


       M.B.W. had enrolled B.R.M. in preschool among other activities, so the child had
a circle of other children with whom she interacted. Similarly, B.R.M. engaged in
summer activities in Iowa with children her own age. The district court pointed out that
B.R.M. would be starting kindergarten in the fall and entering a new school whether she
stayed principally in Garden City or moved to Iowa.


       By all accounts, B.R.M. is a fairly typical, well-adjusted five-year-old. She enjoys
a good relationship with her younger half-brother. The district court did not elicit
information about what B.R.M. may have thought regarding where she would principally
reside and did not interview her. Neither parent has questioned that decision, given
B.R.M.'s young age. See K.S.A. 2020 Supp. 23-3203(a)(3) (best interests factors include
"desires of a child of sufficient age and maturity"). The district court's approach was
entirely reasonable. The district court acknowledged B.R.M.'s relationship with her half-
brother but found R.D.M.'s interests to be superior.


                                              4
       M.B.W. and R.D.M both testified during the hearing, and each called
complementary (and often complimentary) witnesses. Some—like M.B.W.'s mother—
came with built-in biases. Many of the witnesses had not really observed either M.B.W.
or R.D.M. parent B.R.M. on any sustained basis.


       The district court found that M.B.W. regularly failed to both inform R.D.M. about
B.R.M.'s activities and solicit his input about decisions affecting her. The district court
pointed to M.B.W.'s unilateral decision to enroll the child in a preschool program, as an
example. The district court found M.B.W. often didn't share information unless R.D.M.
made specific inquiries and that lack of openness significantly impeded adequate
coparenting. The district court concluded that process would be more candid and
cooperative and, thus, more effective if R.D.M. had primary residential custody of
B.R.M. See K.S.A. 2020 Supp. 23-3203(a)(10) (best interests factors include "the ability
of the parties to communicate, cooperate[,] and manage parental duties").


       This, of course, was not a situation in which B.R.M. would be cut off from her
mother, half-brother, or other members of her family if primary residential custody were
switched to R.D.M. M.B.W. would have significant visiting time with B.R.M. Likewise,
the district court's decision did not place B.R.M. with people strange to her or in a place
foreign to her.


       The district court's findings are supported in the hearing evidence. And the district
court recognized and applied the statutory factors outlined in K.S.A. 2020 Supp. 23-
3203(a). The ultimate decision cannot be described as one patently indifferent to
B.R.M.'s best interests and, thus, as a decision prompting us to say no other district court
would come to the same conclusion in comparable circumstances. In short, there is
nothing flagging an abuse of judicial discretion. We are inclined to characterize this case
as one of those in which the district court would not have abused its discretion whichever
way it ruled. See In re Marriage of Bos, No. 109,850, 2014 WL 1796155, at *3 (Kan.

                                              5
App. 2014) (unpublished opinion) (so stating in child custody dispute); see also
McMahan v. Toto, 256 F.3d 1120, 1129 (11th Cir. 2001) ("[U]nder an abuse of discretion
standard there will be circumstances in which we would affirm the district court
whichever way it went.").


       On appeal, M.B.W. contends the district court ignored evidence favoring her that
went unmentioned in the findings of fact and conclusions of law. In particular, she points
to her testimony that R.D.M. was emotionally abusive of her and other testimony that he
angrily snapped at her in front of others in at least one social setting. As we have
indicated, a district court need not recount all of the evidence in fashioning a written
decision, and the omission of particular situations or circumstances does not equate to a
failure to consider the evidence about them. Hildenbrand, 2021 WL 137339, at *8.
Rather, it commonly signals the district court found the evidence either unpersuasive or
irrelevant. Here, the district court also omitted from its decision some evidence offered
during the hearing that could be construed as casting M.B.W. in a negative light. We see
no error in the district court's assessment of the hearing record.


       Affirmed.




                                              6